Powell, J.,
concurring specially. I can not agree with all the reasoning by which my brethren of this court arrive at the result in this case; indeed 'it is only with hesitation that I am able to concur at all. It does seem, however, that if the insurance statutes of Missouri are to be read into the contract of insurance as a part thereof, these laws, as construed by the decisions of the courts of review in that State, authorize an affirmance of the judgment. The difficulty is that these statutes do not on their face purport to include the plaintiff within their purview. By express language they are applicable only to policies of insurance written upon the lives of citizens of Missouri; and it is presumed that as to policies of insurance not written upon lives of its own citizens, the common law still prevails in that State. But I have finally come to the conclusion that since policies of insurance are to be most strongly construed against the insurer, the language of the policy, wherein it contracts that the rights of the parties thereunder shall be determined in accordance with the laws of Missouri, contemplates these statutes, and not the common law merely; in other words, that the policy contracted to give to Lovelace the same rights which he would have if he were a citizen of Missouri. In this view of the question I am able to concur in the judgment.